Title: To Thomas Jefferson from Patrick Henry, 10 September 1785
From: Henry, Patrick
To: Jefferson, Thomas



Dear Sir
Richmd. Sept. 10th. 1785

I was honor’d with yours in the Spring, by which you inform me Mr. Heudon intended to come over to see Genl. Washington in person, by Means of which he would be better enabled to take the Likeness desired. I should have written you on the Receipt of yours, but as Mr. Heudons Arrival here was to be expected about the Time I received the Letter, I thought it needless to write on the Subject. I communicated the Affair to the Council, and they thought with me, that, as you and your much esteemed Colleague, on conferring with the Artist, could best determine on the Means for executing the Intentions of the Assembly, as to the Statue, your Arrangements with Mr. Heudon ought to be confirmed, if indeed any Confirmation from me be necessary.
I am very much obliged to you for the Hints respecting Mr. Alexander. They came very seasonably; and some important Transactions with him have been managed conformably to your Ideas.
A few Days past I got your Letter on the subject of the Arms, together with one from the Marquiss. The Bills have been procured and are sent away according to my promise to Mr. Barclay. I make no Doubt of their Arrival in Time, and of their being duly paid, as Mr. Robt. Morris the Drawer is acquainted with the purpose which this Money is drawn for by the State.
Sir Robt. Herries’s proposals for supplying Tobacco to the French I have made known to our Merchants, in Hopes, as you wish, to stimulate them to something similar. But am not very sanguine in my Expectations from them, as they generally want that successfull Enterprize which is derived from sufficient Capital.
I am bound in Duty Sir to make you my best Acknowledgements, for the repeated Instances your Letters afford, of your Attention to the Interests of this State. And I am happy to find, that your Efforts to procure good Arms for our Militia are like to have Success.
Were it possible to establish Manufactures of Arms here in a short Time, something of that Kind would have been done. But from the high price of Labor, the Scarcity of Money, and other Difficultys it was thought best to purchase Arms from abroad for the present. I hope your Idea will be adopted eer very long.
With high Regard & Esteem I am dear sir your most obedient Servant,

P. Henry

